 
EXHIBIT 10.2

FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
("Amendment"), dated effective as of May 5, 2009, is made and entered into by
and among WALCO INTERNATIONAL, INC., a Delaware corporation (the "US Borrower"),
KANE VETERINARY SUPPLIES LTD. (the "Canadian Borrower"), an Alberta corporation,
THE UNDERSIGNED GUARANTORS WHICH ARE PARTIES TO THE CREDIT AGREEMENT (as
hereinafter defined), as amended by this Amendment (each a "Guarantor" and
collectively, the "Guarantors"), THE UNDERSIGNED GRANTOR WHICH IS A PARTY TO THE
CREDIT AGREEMENT (the "Grantor"), THE UNDERSIGNED FINANCIAL INSTITUTIONS WHICH
ARE PARTIES TO THE CREDIT AGREEMENT (each, together with its successors and
assigns, a "Lender" and collectively, the "Lenders"), JPMORGAN CHASE BANK, N.A.,
a national banking association, as the administrative agent for the US Lenders
(in such capacity, the "US Administrative Agent"), JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as the administrative agent for the Canadian Lenders (in such
capacity, the "Canadian Administrative Agent"), and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent for the Lenders.  The US Borrower and the
Canadian Borrower shall sometimes hereinafter be collectively referred to as the
"Borrowers"), and the US Administrative Agent and the Canadian Administrative
Agent shall sometimes hereinafter be collectively referred to as the
"Administrative Agents".


RECITALS:


WHEREAS, the US Borrower, KVSL Acquisition, Ltd. (predecessor in interest to the
Canadian Borrower), the Guarantors, the Grantor, the Administrative Agents and
the Lenders are parties to a Second Amended and Restated Credit Agreement dated
as of October 15, 2007 (the "Credit Agreement"); and


WHEREAS, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders have agreed, on the terms and conditions herein set forth, that
the Credit Agreement be amended in certain respects.


AGREEMENTS:


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders do hereby agree as follows:


Section 1.                          General Definitions.  Capitalized terms used
herein which are defined in the Credit Agreement shall have the same meanings
when used herein.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.                          Modification of Interest Rate Provisions.


(a)           Modification of Applicable Rate Definition.  The term “Applicable
Margin” contained in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to hereafter be and read as follows:


Applicable Margin shall mean, a rate per annum of 3.50% for LIBOR Borrowings and
CDOR Rate Borrowings and a rate per annum of 1.00% for CB Floating Rate
Borrowings, Canadian Prime Rate Borrowings and US Base Rate (Canada) Borrowings;
provided, however, that as of the end of each fiscal quarter of the US Borrower
(commencing with the period ending June 30, 2009), the Applicable Margin shall
be adjusted upward or downward, as applicable, to the respective amounts shown
in the schedule below based on the Leverage Ratio for the Credit Parties and
their Subsidiaries, on a Consolidated basis, tested as of the end of the
applicable fiscal quarter of the Credit Parties.  For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the applicable Annual
Audited Financial Statements of the Credit Parties or the Monthly Unaudited
Financial Statements of the Credit Parties for the applicable fiscal quarter, as
the case may be, have been delivered to and received by the Administrative Agent
in accordance with the terms of Sections 6.3(a) and 6.3(b) hereof; provided,
however, if any such financial statements are not delivered in a timely manner
as required under the terms of Sections 6.3(a) and 6.3(b) hereof, the Applicable
Margin from the date such financial statements were due until ten (10) Business
Days after the Administrative Agent and Lenders receive the same will be the
highest level set forth below for the Applicable Margin.
 
 
Leverage Ratio
 
Per Annum Percentage for LIBOR Borrowings & CDOR Rate Borrowings
 
Per Annum Percentage for  CB Floating Rate Borrowings, Canadian Prime Rate
Borrowings & US Base Rate (Canada) Borrowings
 
Greater than or equal to 4.50x
 
3.75%
1.25%
 
Less than 4.50x, but greater than or equal to 3.75x
 
3.50%
1.00%
 
Less than 3.75x, but greater than or equal to 3.25x
 
3.25%
0.75%
 
Less than 3.25x
 
3.00%
0.50%




--------------------------------------------------------------------------------


Notwithstanding the foregoing or any other provision to the contrary contained
in this Agreement or in any other Loan Document, the Applicable Margin for that
portion of the US Revolving Loans deemed funded on a “first drawn” basis under
the Additional US Availability Credit (i.e., the amount of US Revolving Loans
then outstanding up to the then applicable amount of the Additional US
Availability Credit) will be equal to the sum of (i) the amount of the
Applicable Margin as determined above plus (ii) an additional 0.75%.


(b)           Addition of New Interest Rate Related Definitions.  New
definitions for “Adjusted CB Floating Rate,” “Adjusted One Month LIBOR Rate” and
“CB Floating Rate” are  hereby added to Section 1.01 of the Credit Agreement to
hereafter read as follows:


Adjusted CB Floating Rate shall mean, for any day, a rate per annum equal to the
sum of (a) the CB Floating Rate for such day and (b) the Applicable Margin.
 
Adjusted One Month LIBOR Rate means, for any day, an interest rate per annum
equal to the sum of (a) 2.50% per annum plus (b) (i) the interest rate per annum
determined by Lender by reference to the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) to the rate at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, on the immediately
preceding Business Day), for US Dollar deposits with a maturity equal to one (1)
month, multiplied by (ii) Statutory Reserves.


CB Floating Rate means the Prime Rate; provided that the CB Floating Rate shall,
on any day, never be less than the Adjusted One Month LIBOR Rate on such day (or
if such day is not a Business Day, on the immediately preceding Business
Day).   Any change in the CB Floating Rate due to a change in the Prime Rate or
the Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Adjusted One Month LIBOR
Rate, respectively.


(c)           Deletion of “Alternate Base Rate” Definition in Credit Agreement
and Replacement of “Alternate Base Rate” and “Alternate Base Rate Borrowing”
Definition Usage in Credit Agreement with “Adjusted CB Floating Rate” and “CB
Floating Rate Borrowing” Definitions.   The definition for “Alternate Base Rate”
in Section 1.01 of the Credit Agreement is hereby deleted from the Credit
Agreement in its entirety.   Each and every reference to the term “Alternate
Base Rate” in any other provision of the Credit Agreement is hereby deemed
replaced by a reference to the “Adjusted CB Floating Rate,” and each and every
reference to the term “Alternate Base Rate Borrowing” in any provision of the
Credit Agreement is hereby deemed replaced by a reference to the “CB Floating
Rate Borrowing.”


Section 3.                          Modification of US Borrowing Base
Definition.  The “US Borrowing Base” definition contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:


US Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the US Borrowing Base, determined by calculating the amount equal
to the following:



--------------------------------------------------------------------------------


 
(a)
85% of Eligible Accounts of the US Borrower and the Domestic Subsidiaries; plus



 
(b)
the lesser of (i) 65% of Eligible Inventory of the US Borrower and the Domestic
Subsidiaries (valued, in each case, at the lower of cost or fair market value on
a first-in, first-out basis), and (ii) 85% of the Net Recovery Rate of Eligible
Inventory of the US Borrower and the Domestic Subsidiaries; provided, however,
that during the period commencing on April 1 and ending on September 30 of each
calendar year, the 65% advance rate for Eligible Inventory of the US Borrower
and the Domestic Subsidiaries contained in clause (i) above shall, at the
election of the Administrative Agent, but only with the approval of all but one
of the US Lenders (or if only two (2) US Lenders are then parties to this
Agreement, only with the approval of both of such US Lenders), be increased to
up to 75% and the 85% advance rate for the Net Recovery Rate of Eligible
Inventory of the US Borrower and the Domestic Subsidiaries contained in clause
(ii) above shall, at the election of the Administrative Agent, but only with the
approval of all but one of the US Lenders (or if only two (2) US Lenders are
then parties to this Agreement, only with the approval of both of such US
Lenders), be increased to up to 100%; provided further, however, that
notwithstanding the foregoing, the Eligible Inventory component shall be
determined solely by use of the foregoing Eligible Inventory advance rate
without consideration or use of the foregoing Net Recovery Rate of Eligible
Inventory advance rate at all times during the period from and after May 5, 2009
until the earlier of (A) receipt by the Administrative Agent of updated and then
current FIRREA-compliant appraisals of all of the Eligible Real Estate by one or
more appraisal firms satisfactory to the Administrative Agent or (B) receipt by
the Administrative Agent of the Borrowing Base Compliance Certificate for the US
Borrowing Base and the Borrowing Base Compliance Certificate for the Canadian
Borrowing Base to be delivered pursuant to the terms of Section 6.3(h) of this
Agreement for the calendar month ending June 30, 2009; plus



 
(c)
the lesser of (i) $10,000,000 or (ii) the sum of (A) the lesser of (1)
$1,043,000 or (2) up to 75% of the Net Recovery Rate of the Eligible Equipment
of the US Borrower and the Domestic Subsidiaries, and (B) up to 75% of the fair
market value of the Eligible Real Estate of the US Borrower and the Domestic
Subsidiaries; provided, however, that the 75% advance rate for the Net Recovery
Rate of Eligible Equipment of the US Borrower and the Domestic Subsidiaries and
the 75% advance rate for Eligible Real Estate of the US Borrower and the
Domestic Subsidiaries contained in clause (ii) above shall be subject to the
Equipment and Real Estate Annual Adjustments; provided further, however, that
notwithstanding the foregoing, no Eligible Real Estate component shall be
included within the US Borrowing Base on or after May 5, 2009 unless and until
the Administrative Agent shall have received updated and then current
FIRREA-compliant appraisals of all of the Eligible Real Estate by one or more
appraisal firms satisfactory to the Administrative Agent; less



 
(d)
all Reserves against the US Borrowing Base established by the Administrative
Agent from time to time in its Permitted Discretion.



Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the US Borrower and the
Domestic Subsidiaries if the average dilution percentage for all Accounts of the
US Borrower and the Domestic Subsidiaries ever exceeds five percent (5%).  For
purposes hereof, “average dilution percentage” shall mean for each dollar of
gross sales by the US Borrower and the Domestic Subsidiaries, the average
percentage of such dollar of gross sales that is not collected by the US
Borrower and the Domestic Subsidiaries for any reason, including without
limitation, any credits, rebates, refunds, returns, discounts or any other
reason.  The US Borrowing Base may be computed by the Administrative Agent on as
frequent as a daily basis (based on all information reasonably available to the
Administrative Agent, including without limitation, the periodic reports and
listings delivered to the Administrative Agent in accordance with Sections
6.3(e), (f) and (g) hereof).



--------------------------------------------------------------------------------


Section 4.                          Modification of Change of Control
Definition.  Subparagraph (a) of the “Change of Control” definition contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:


(a)           at any time any Person and/or its respective Affiliates (other
than Charlesbank and its Affiliates) shall either (i) beneficially own in the
aggregate, directly or indirectly, 35% or more of the aggregate voting power of
all issued and outstanding classes of Equity Interests in the Parent having the
right to elect Board of Directors of the Parent, or (ii) have the right to cause
enough of their nominees in the aggregate to be elected or appointed, and remain
serving at all times as, Board of Directors of the Parent so as to constitute a
majority of such Board of Directors.
 
Section 5.                          Modification of Eligible Accounts
Definition.  Subparagraph (b) of the “Eligible Accounts” definition contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:
 
        (b)     the Account has payment terms of 30 days or less, or if the
Account has payment terms of 31 to 120 days, such Accounts having payment terms
of 31 to 120 days shall not constitute more than fifteen percent (15%) of the
total Eligible Accounts or $12,000,000 in the aggregate, whichever is less.


Section 6.                          Modification of Issuing Bank
Definition.  The term “Issuing Bank” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:


Issuing Bank shall mean (a) with respect to Letters of Credit issued for the
account of the US Borrower, either JPMorgan or U.S. Bank National Association,
in its respective capacity as an issuer of US Letters of Credit hereunder, (b)
with respect to Letters of Credit issued for the account of the Canadian
Borrower, either JPMorgan Canada or U.S. Bank National Association, Canadian
Branch, in its respective capacity as an issuer of Canadian Letters of Credit
hereunder, and (c) any other lender, if any, designated in writing by the
applicable Borrower and the Administrative Agent as an Issuing Bank
hereunder.  An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.


Section 7.                           Extension of Revolving Credit Termination
Date.  The term “Revolving Credit Termination Date” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to hereafter
be and read as follows:


Revolving Credit Termination Date shall mean the earlier of (a) March 31, 2011,
provided that such March 31, 2011 date shall be automatically extended to the
date that is sixty (60) days prior to the final extended maturity date of the
Term Loan Debt (if the Term Loan Debt is renewed, extended, refinanced or
replaced) or June 30, 2012, whichever is earlier, if and when the Administrative
Agent is furnished with evidence by the US Borrower, in Proper Form, on or prior
to March 31, 2011 that the final maturity date of the Term Loan Debt has been
validly extended beyond the current May 31, 2011 final maturity date thereof at
then current market pricing (as determined and approved by the Administrative
Agent) and otherwise upon terms not less favorable than the terms that are
currently applicable to the Term Loan Debt (with the Administrative Agent
agreeing to promptly notify the Lenders of such extension and provide the
Lenders with copies of the evidence received by the Administrative Agent
confirming that the final maturity date of the Term Loan Debt has been so
extended), (b) any date that the Commitments are terminated in full pursuant to
Section 2.4 hereof, and (c) any date the Revolving Credit Termination Date is
accelerated by the Administrative Agent pursuant to Section 8.1 hereof.



--------------------------------------------------------------------------------


Section 8.                           Reduction in US Total Revolving Credit
Commitment.  The term “US Total Revolving Credit Commitment” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:


US Total Revolving Credit Commitment shall mean, on any day, the aggregate of
all of the US Lenders’ US Revolving Credit Commitments on such day; provided,
however, that so long as any Canadian Obligations are outstanding hereunder, the
aggregate amount of the US Total Revolving Credit Commitment will be reduced by
the Dollar Equivalent of the Canadian Revolving Credit Exposure at any time (and
the US Revolving Credit Commitment of each US Revolving Lender will reduce
proportionately in accordance with its US Revolving Credit Commitment
Percentage).  As of the Closing Date, the US Total Revolving Credit Commitment
is $130,000,000, subject to reduction as provided in the preceding sentence
based upon the applicable Dollar Equivalent of the Canadian Revolving Credit
Exposure from time to time.


Section 9.                           Modification of Permitted Overadvances
Provision.  Subparagraph (h) of Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:


(h)           Notwithstanding anything to the contrary set forth in this Section
2.2 or in any other provision of this Agreement, the Administrative Agent may
cause the Applicable Agent, on the Administrative Agent’s own initiative and in
its sole discretion, but for the ratable benefit of the applicable Class of
Lenders, to extend the applicable Class of Revolving Loans or issue the
applicable Class of Letters of Credit in excess of the applicable Class of
Availability (all Classes of the same being collectively "Permitted
Overadvances") in an aggregate amount at any one time for all Classes of
Availability not exceeding $5,000,000, upon and subject to the following
terms:  (i) no Permitted Overadvances shall cause the aggregate amount of any
Lender’s US Revolving Credit Exposure or Canadian Revolving Credit Exposure, as
applicable, to exceed such Lender's US Revolving Credit Commitment or Canadian
Revolving Credit Commitment, as applicable; (ii) no Permitted Overadvances shall
be outstanding for more than thirty (30) consecutive days; (iii) either (A) the
Administrative Agent in good faith believed that no Permitted Overadvance
existed or would result at the time of such Permitted Overadvance or (B) the
applicable Permitted Overadvance results from (1) a change in the standards of
eligibility for any component of the applicable Borrowing Base and/or an
increase in Reserves as determined by the Administrative Agent in accordance
with the other terms of this Agreement, (2) a determination by Administrative
Agent that certain components previously included in the applicable Borrowing
Base should be excluded from eligibility under such Borrowing Base, or (3) the
payment by the Applicable Agent of any amounts reasonably required to maintain,
protect or realize upon the Collateral or to prevent a cessation of business by
the applicable Borrower or any of its Subsidiaries; (iv) no more than two (2)
Permitted Overadvances can be extended by any and all Agents during any 180
consecutive day period; and (v) upon the written direction of the Required
Lenders, the Administrative Agent and the Applicable Agent shall immediately
demand that the applicable Borrower(s) cause any Permitted Overadvances then
outstanding to be immediately reduced to zero.


Section 10.                                     Modification of Unused
Commitment Fee.  Section 2.3 of the Credit Agreement is hereby amended and
restated in its entirety to hereafter be and read as follows:


2.3           Commitment Fees.                    In consideration of each
Lender's US Revolving Credit Commitment, the US Borrower agrees to pay to the US
Administrative Agent for the account of each US Lender a commitment fee (each a
“Commitment Fee”) (computed on the basis of the actual number of days elapsed in
a year composed of 360 days, subject to the terms of Section 10.6 hereof) in an
amount equal to the product of (A) 0.50% times (B) such US Lender's average
Unused US Revolving Credit Commitment for the applicable calculation period;
provided, however, that such US Lender’s pro rata share of the Swingline
Exposure shall be disregarded for purposes of calculating such US Lender's
Unused Revolving Credit Commitment for Commitment Fee purposes, except in
respect of the Swingline Lender, whose Unused Revolving Credit Commitment for
Commitment Fee purposes shall be reduced by the Swingline Exposure. The
Commitment Fee shall be due and payable in arrears (i) on the last Business Day
of each September, December, March and June prior to the Revolving Credit
Termination Date, commencing June 30, 2009, and (ii) on the Revolving Credit
Termination Date, with each Commitment Fee to commence to accrue as of the date
hereof and to be effective as to any reduction in the Total US Revolving Credit
Commitment pursuant to Section 2.4(a) below as of the date of any such decrease,
and each Commitment Fee shall cease to accrue (except with respect to interest
at the Default Rate on any unpaid portion thereof) on the Revolving Credit
Termination Date.  All past due Commitment Fees shall bear interest at the
Default Rate and shall be payable upon demand by the Administrative Agent.
 

--------------------------------------------------------------------------------


Section 11.             Modification of Borrowing Base Compliance Certificate
Delivery Covenant.  Subparagraph (h) of Section 6.3 of the Credit Agreement is
hereby amended and restated in its entirety to hereafter be and read as follows:


(h) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) a Borrowing Base Compliance Certificate for the US
Borrowing Base, signed by a Responsible Officer of the US Borrower in the form
attached hereto as Exhibit F, and (2) a Borrowing Base Compliance Certificate
for the Canadian Borrowing Base, signed by a Responsible Officer of the Canadian
Borrower in the form attached hereto as Exhibit F; provided, however, that when
Aggregate Availability is less than $15,000,000 for ten (10) consecutive
Business Days, such Borrowing Base Compliance Certificate for the US Borrowing
Base and such Borrowing Base Compliance Certificate for the Canadian Borrowing
Base shall both be furnished weekly within three (3) Business Days after the end
of each week (but utilizing for such weekly reporting purposes the calculations
of ineligible Accounts and ineligible Inventory as of the end of immediately
preceding calendar month), and such weekly reporting shall remain in effect
thereafter until Aggregate Availability is $15,000,000 or greater for thirty
(30) consecutive days.
 
Section 12.                Addition of Permitted Treasury Stock Purchases.  The
proviso paragraph at the end of Section 7.11 of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:


provided, however that notwithstanding the foregoing, any payments, dividends or
distributions on and any redemptions, purchases, retirements or other
acquisitions of Equity Interests otherwise prohibited under Sections 7.11(a),
(b) or (e) shall be permitted to be made by the applicable Credit Party, so long
as (1) immediately after giving effect to the applicable payment, dividend or
distribution on or redemption, purchase, retirement or other acquisition of
Equity Interests, no Default or Event of Default exists (including without
limitation, the Credit Parties are in compliance with the Fixed Charge Coverage
Ratio requirements of Section 7.12, tested on a pro forma basis assuming that
payment, dividend, or distribution on or redemption, purchase, retirement or
other acquisition of Equity Interests had occurred at the beginning of the
twelve (12) most recent consecutive calendar months ending on or immediately
prior to the date of such payment, dividend, distribution, redemption, purchase,
retirement or acquisition of Equity Interests), (2) average Aggregate
Availability at all times for the ninety (90)-day period prior to such payment,
dividend or distribution on or redemption, purchase, retirement or other
acquisition of Equity Interests, as well as Aggregate Availability immediately
after giving effect to the applicable payment, dividend, distribution,
redemption, purchase, retirement or acquisition of Equity Interests, is equal to
or greater than the sum of (A) $20,000,000 and (B) the amount that would be
payable as a mandatory prepayment under the Term Loan Debt based upon Excess
Cash Flow (as defined in the Term Loan Debt Agreement) for the then applicable
fiscal year assuming such mandatory prepayment were calculated and payable under
the Term Loan Debt Agreement as of the date of payment of such applicable
payment, dividend, distribution, redemption, purchase, retirement or acquisition
of Equity Interests, and (3) (i) the aggregate amount of all such payments,
dividends or distributions on Equity Interests for the Borrowers actually made
from the Closing Date through the Revolving Credit Termination Date (excluding
“payments-in-kind” of accrued and unpaid interest) does not exceed $55,000,000,
and (ii) the aggregate amount of all such redemptions, purchases, retirements or
other acquisitions of Equity Interests of the Parent actually made from the
Closing Date through the Revolving Credit Termination Date does not exceed
$5,000,000.  Notwithstanding the foregoing, however, in no event shall any
payment, dividend, distribution, redemption, purchase, retirement or acquisition
of Equity Interests otherwise permitted under the terms of the preceding
sentence be made to the extent the same is prohibited under the terms of the
Term Loan Debt Documents.


Section 13.                 Replacement of Schedule 1.1(b).  Schedule 1.1(b)
attached to the Credit Agreement is hereby deleted in its entirety, and such
Schedule 1.1(b) is hereby replaced by the form of Schedule 1.1(b) attached
hereto and hereby made a part hereof for all purposes.



--------------------------------------------------------------------------------


Section 14.                Representations and Warranties.  The Borrowers, the
Grantor and the Guarantors represent and warrant to the Administrative Agents
and the Lenders that the representations and warranties contained in Article V
of the Credit Agreement and in all of the other Loan Documents are true and
correct in all material respects on and as of the effective date hereof as
though made on and as of such effective date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date. The
Borrowers, the Grantor and the Guarantors hereby certify that no event has
occurred and is continuing which constitutes a Default or an Event of Default
under the Credit Agreement.  Additionally, the Borrowers, the Grantor and the
Guarantors hereby represent and warrant to the Administrative Agents and the
Lenders that the resolutions or authorizations of the Board of Directors of the
Borrowers, the Grantor and each of the Guarantors previously delivered to the
Administrative Agents by the Borrowers, the Grantor and the Guarantors in
connection with the execution and delivery of the Credit Agreement by the
Borrowers, the Grantor and the Guarantors remain in full force and effect as of
the effective date hereof and have not been modified, amended, superseded or
revoked.


Section 15.                 Limitations.  The amendments set forth herein are
limited precisely as written and shall not be deemed to (a) be a consent to, or
waiver or modification of, any other term or condition of the Credit Agreement
or any of the other Loan Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein.  Except as expressly modified
hereby or by express written amendments thereof, the terms and provisions of the
Credit Agreement, the Notes and any other Loan Documents or any other documents
or instruments executed in connection with any of the foregoing are and shall
remain in full force and effect.  In the event of a conflict between this
Amendment and any of the foregoing documents, the terms of this Amendment shall
be controlling.


Section 16.                 Payment of Expenses.  The Borrowers and the
Guarantors agree, whether or not the transactions hereby contemplated shall be
consummated, to jointly and severally reimburse and save the Administrative
Agents and each of the Lenders harmless from and against liability for the
payment of all reasonable substantiated out-of-pocket costs and expenses arising
in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights under
this Amendment, including, without limitation, the reasonable substantiated fees
and expenses of counsel for the Administrative Agents.  The provisions of this
Section shall survive the termination of the Credit Agreement and the repayment
of the Obligations.


Section 17.                 Descriptive Headings, etc.  The descriptive headings
of the several Sections of this Amendment are inserted for convenience only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.



--------------------------------------------------------------------------------


Section 18.                 Entire Agreement.  This Amendment and the documents
referred to herein represent the entire understanding of the parties hereto
regarding the subject matter hereof and supersede all prior and contemporaneous
oral and written agreements of the parties hereto with respect to the subject
matter hereof, including, without limitation, any commitment letters regarding
the transactions contemplated by this Amendment.


Section 19.                 Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts and all
of such counterparts shall together constitute one and the same
instrument.  Complete sets of counterparts shall be lodged with the Borrowers
and the Administrative Agents.


Section 20.                 References to Credit Agreement.  As used in the
Credit Agreement (including all Exhibits thereto) and all other Loan Documents,
on and subsequent to the effective date hereof, the term "Agreement" shall mean
the Credit Agreement, as amended by this Amendment.


Section 21.                 Consent to Dissolution of Rogz, Inc. and
Distribution of Rogz, Inc.’s Assets to Canadian Borrower.   The Borrowers have
informed the Administrative Agents that (a) the provisions of Sections 6.18(i)
through 6.18(l) of the Credit Agreement were not fully complied with by the
Borrowers, (b) all of the assets of Rogz, Inc. have been distributed to the
Canadian Borrower, which is the parent of Rogz, Inc., and (c) it is the
intention of the Canadian Borrower to dissolve Rogz, Inc.  The Borrowers have
requested that the Administrative Agents and the Lenders waive the
above-described noncompliance with Sections 6.18(i) through 6.18(l) of the
Credit Agreement and consent to the above-described dissolution and transfer of
the assets of Rogz, Inc.  Accordingly, the Administrative Agents and the Lenders
hereby waive the above-described noncompliance with Sections 6.18(i) through
6.18(l) of the Credit Agreement and consent to the above-described dissolution
and transfer of the assets of Rogz, Inc.  In no event, however, shall the
Administrative Agents and the Lenders be deemed to have waived any other
provisions of the Credit Agreement or consented to the transfer of assets and/or
the dissolution of any other Subsidiary of any Borrower not described above and
otherwise prohibited under the terms of the Credit Agreement, and the Borrower
and its Subsidiaries are hereby required to strictly comply with all applicable
provisions of the Credit Agreement governing the transfer of any assets and/or
the dissolution of any other Subsidiaries of any Borrower.


[Remainder of page left intentionally blank]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRA­DICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREE­MENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREE­MENTS BETWEEN THE PARTIES.






WALCO INTERNATIONAL, INC.,
a Delaware corporation, as US Borrower


By:          /s/ William F.
Lacey                                                                     
Name:     William F.
Lacey                                                                           
Title:   Sr. Vice President and Chief Financial Officer
 


KANE VETERINARY SUPPLIES LTD.,
an Alberta corporation, as Canadian Borrower


By:         /s/ Jeffrey R.
Hyde                                                                   
Name:    Jeffrey R.
Hyde                                                                          
Title: 
Treasurer                                                                     


 
JPMORGAN CHASE BANK, N.A.,
a national banking association, as a US Lender, as Administrative Agent, as US
Administrative Agent, as US Collateral Agent, as an Issuing Bank and as
Swingline Lender


By:        /s/ Kevin D.
Padgett                                                                   
Name:   Kevin D. Padgett
Title:     Vice President

 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
a national banking association, as a Canadian Lender, as Canadian Administrative
Agent, as Canadian Collateral Agent, and as an Issuing Bank


By:         /s/ Dan
Howat                                                                  
Name:    Dan Howat
Title:      Senior Vice President




WELLS FARGO FOOTHILL, LLC,
a Delaware corporation, as a US Lender


By:           /s/ Dennis
King                                                                
Name:      Dennis
King                                                                     
Title:        Vice
President                                                                   




WELLS FARGO FOOTHILL CANADA ULC,
an Alberta corporation, as a Canadian Lender


By:            /s/ Sanat
Amladi                                                               
Name:       Sanat
Amladi                                                                    
Title:         Vice
President                                                                  




SUNTRUST BANK,
a Georgia banking corporation, as a US Lender


By:            /s/ William L. Otott,
Jr.                                                               
Name:       William L. Otott,
Jr.                                                                    
Title:          Director                                                                 




U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as a US Lender, as Documentation Agent, and as
an Issuing Bank


By:             /s/ Daryl
Hagstrom                                                             
Name:        Daryl
Hagstrom                                                                   
Title:         Sr. Vice
President                                                                  

 
 

--------------------------------------------------------------------------------

 



U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, a national banking association,
as a Canadian Lender and as an Issuing Bank


By:           /s/ Susan
Atherton                                                                
Name:      Susan
Atherton                                                                     
Title:        Principal
Officer                                                                


 
ANIMAL HEALTH INTERNATIONAL, INC.,
a Delaware corporation, as Grantor
 
By:        /s/ William F.
Lacey                                                                     
Name:   William F.
Lacey                                                                           
Title:     Sr. Vice President and Chief Financial Officer
 


AMERICAN LIVESTOCK AND PET SUPPLY, INC., a Delaware corporation, as a Guarantor


By:         /s/ Henry H. Moomaw
III                                                                  
Name:    Henry H. Moomaw III
Title:      Treasurer                                                                               


 
HAWAII MEGA-COR., INC.,
a Hawaii corporation, as a Guarantor


By:          /s/ William F.
Lacey                                                                 
Name:     William F. Lacey
Title:      
Treasurer                                                                               
 


VETERINARIAN’S OUTLET, INCORPORATED, a California corporation, as a Guarantor


By:          /s/ William F.
Lacey                                                                 
Name:     William F. Lacey
Title:       President                                                                             




WALCO TEXAS ANIMAL HEALTH, LLC,
a Texas limited liability company, as a Guarantor
 
By:          /s/ William F.
Lacey                                                                 
Name:     William F. Lacey
Title:       President                                                                              


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(b)


LENDER COMMITMENTS




 

 US REVOLVING CREDIT COMMITMENTS        JPMorgan Chase Bank, N.A.   $
50,000,000.00    U.S. Bank National Association   $ 30,000,000.00    Wells Fargo
Foothill, LLC    $ 30,000,000.00    SunTrust Bank    $ 20,000,000.00    US TOTAL
REVOLVING CREDIT COMMITMENT                    $ 130,000,000.00            
 CANADIAN REVOLVING CREDIT COMMITMENTS          JPMorgan Chase Bank, N.A.,
Toronto Branch    $ 8,076,923.08    U.S. Bank National Association, Canadian
Branch   $ 3,461,538.46    Wells Fargo Foothill Canada ULC   $ 3,461,538.46  
 CANADIAN TOTAL REVOLVING CREDIT COMMITMENT   $ 15,000,000.00  

 

 